Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “or more” tracks of the “one or more tracks” of claim 21; the “or more” drive gears and “or more” gears of claim 21; the bias member located “within” the drive roller of claim 25; the “or more” tracks of claim 28; the “or more” rail end caps of claim 30; the “or more” drain tubes of claim 32; and the drain channel in fluid communication with the drain tubes of claim 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both outer track and body of drive gear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the drain plugs “91” as described at [00142] are said to be a part of the “rail cap 80” but are shown as extending from the rail end cap 86.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
At [0095], it is unclear how the one or more adjuster shafts “may extend around the bias member”. 
At [00129], it is unclear how the tonneau sections (4) move along the roller track 82 “in the roller cap 80”. It does not appear from the drawing figures that the sections (4) are within or “in” the roller cap 80 which extends downward from the track 82 from a lower surface thereon. Further explanation is requested. 
At [00135], it is unclear how the “clamp 44 extends around” the adjuster 46 and is connected thereto. 
At [00141], the roller cap “80” is described where previously at [00139], the same numeral was used to describe “rail cap 80” was used instead which is confusing. Consistency should be maintained throughout the specification.
At [00142], the description includes “rail cap 80” but in [00141] this feature was described as “roller cap 80” which is confusing. Consistency should be maintained throughout the specification. More confusing is that “drain plugs 91” are said to be included with “rail cap 80” but when looking to FIG.15 it is apparent that these features extend from “end cap 86” and not feature “80”. Further, it is unclear why the end cap 86 would include both “drain hole 94” as described at [00141] and seen in FIG.14 as well as “drain plugs 91” as described at [00142] and seen in FIG.15. It is unclear why both are needed and it seems they would work in opposition to one another. Further explanation is requested. 
At [00152], the drive gear is said to include a “body 28” but reference numeral “28” was previously used to describe the outer track.  Also at [00152], the drive gear which was previously “36” (in [00151]) is not referred to as “38” which is inconsistent. Perhaps in [00152] the “drive gear 38 includes a body 28” should be “drive gear 36 includes a body 38” instead and all other instances of “drive gear 38” should be changed to “drive gear 36” for clarity. Appropriate correction is required.
Claim Objections
Claims 32 and 35 are objected to because of the following informalities: 
In claim 32, the claim recites (at line 2) “one or more drain tubes or one or more drain holes guide fluid” but should be “one or more drain tubes or one or more drain holes which guide fluid”.  
In claim 35, a plurality of “drain channel” should be “drain channels”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “or more” with regard to the tracks, drive gears, and gears which is unclear since only one of each are described in the specification with relation to the drawings. It is unclear how the invention would function with the additional components. Further explanation is requested. 
Claim 25 recites the bias member is “located within” the drive roller which is unclear. The bias member is described in the specification to be connected to the drive roller shaft (41), the shaft extending through the drive roller (42) and further the driver roller (42) is described as being in communication with the bias member (48) (see [00136]). What is not described is how the bias member is located “within” the drive roller or how the invention would function should the bias member be located within the drive roller. 
Claim 28 recites “or more” with regard to the tracks which is unclear since only one is described in the specification with relation to the drawings. It is unclear how the invention would function with the additional components. 
Claim 30 recites “one or more rail end caps” which is unclear since only one rail end cap is disclosed and provided for each track and not “more” as recited. 
Claim 32 recites the drain channel is in fluid communication with one ore more drain tubes which is unclear. The drain tubes are described and shown to be “92” as seen in FIG.2A which are not in communication with the drain channel “90” as seen in FIGS.15-16. Further explanation is requested. Perhaps the claim should only recite the one or more drain holes are in fluid communication with the drain channel instead. 
For claim 33, the rail cap is recited to include drain plug but it is unclear why a drain plug is needed or desired when the goal is to drain fluid out of the track. Moreover, it is apparent that the drain plug would work in opposition to the drain holes defeating their function, purpose, and design. Clarification is requested. 
Claim 35 recites the limitation "a plurality of drain channels [sic channel]" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 28 has already recited “a drain channel” and claim 35 should properly refer back to that “drain channel”. 
Claim 36 recites the limitation "the plurality of drain channels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The antecedent basis arises because claim 28 has already previously recited “a drain channel”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-29 and 32, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Marvin et al. 
For claim 28, Marvin et al. (4210361) discloses a tonneau system comprising: 
i. a tonneau cover having a first side with a plurality of rollers and a second side with a plurality of rollers; 
ii. a first side track on the first side; and 
iii. a second side track on the second side; 
wherein the first side tracks on the first side and/or the second side tracks on the second side include a drain channel (such as 54 in FIG.10).  

    PNG
    media_image1.png
    268
    385
    media_image1.png
    Greyscale

For claim 729, the plurality of rollers of the first side extend into the first side tracks on the first side, and the plurality of rollers on the second side extend into the second side tracks on the second side (as seen in FIG.10).  
For claim 32, the drain channel (FIG.10) is in fluid communication with one or more drain tubes (55) which guide fluid from the drain channel to a location external of a bed of a vehicle.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 35-36, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Marvin et al. as applied above in view of Gunter (5735637). 
For claim 835, Marvin et al. lack the tracks having a plurality of drain channels, as taught by Gunter as seen in FIG.2. The drain channels are spaced generally parallel to one another. 

    PNG
    media_image2.png
    359
    476
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Marvin et al. with drain channels as taught by Gunter in order to allow water to drain in spite of debris. 
Moreover, providing additional drain channels is obvious as a mere duplication of part involving only routine skill in the art. (See MPEP 2144.04 (iv) (B). Since applicant has not disclosed that having a plurality solves any stated problem (in the original disclosure) or is for any particular purpose, and it appears that a single drain channel would perform equally well. 

Claims 30-31 and 33, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Marvin et al. in view of Wheatley (6126226). 
For claims 30-31, and 33, Marvin et al. lack the use of rail end caps, a feature taught by Wheatley as seen in FIGS.2,4 at 30,32. The end caps include drain holes (44, FIG.4) and a drain plug that extends into the drain channel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Marvin et al. with end caps as taught by Wheatley in order to allow controlled drainage of water. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Marvin et al., as modified above, and further in view of Yue (2013/00114997). 
For claim 34, Marvin et al., as modified, lack the rail cap comprises a connection feature that receives a portion of a bumper, a feature taught by Yue as seen with the cushion member 132 (bumper) which is connected (attached to) connection surface (134). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Marvin et al., as modified, with a connection feature for a bumper as taught by Yue in order to cushion impact at the corner members (rail end caps). 

Claims 21-27, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Marvin et al., as modified above, and further in view of Tamblyn et al. 
For claim 21, Marvin et al. disclose a tonneau system comprising: a. a tonneau cover (FIG.1), b. a canister (FIG.2) including: a retraction system including: a drive roller (23); one or more drive gears (24); and a bias member (26) that moves the drive roller and the one or more gears to assist in moving the tonneau cover relative to the canister.
Marvin et al. lack the canister including one or more tracks for guiding the tonneau cover within the canister during movement of the tonneau cover relative to the canister, a feature taught by Tamblyn et al. (4889381) as seen in FIG.2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the canister of Marvin et al. with tracks as taught by Tamblyn et al. in order to aid in movement of the tonneau cover between retracted and extended positions. 
For claim 22, the tonneau cover includes a plurality of rollers (31, as seen in Marvin et al., as modified, in FIG.3) and the one or more drive gears are in indirect communication with the plurality of rollers.  
For claim 23, the plurality of rollers (31, FIG.3) are located on a bottom side of the tonneau cover. 
For claim 624, the one or more drive gears comprise teeth that are in communication with the tonneau cover. 
For claim 25, as best understood, Marvin et al., as modified, discloses the bias member is located exterior to the drive roller. 
For claim 26, the drive roller is supported between end plates (opposite sides, FIG.4). 
For claim 27, the bias member is configured to bias the one or more drive gears to assist in moving the tonneau cover relative to the canister.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other prior art cited shows various tonneau covers and their corresponding retraction mechanisms. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616